DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the RCE filed on 3/24/21.    
Claim(s) 1-20 is/are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh, U.S. Pub. No. 2013/0244648 A1.
As to claim 1, Singh teaches a method comprising: 
receiving a communication that originates from a Power over Ethernet (PoE) enabled device (Singh, figure 13; page 2, paragraph 17; page 6, paragraph 82; i.e., 
processing, by a processing device, the communication to determine one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)); and 
initiating an action based on the determined one or more characteristics of the PoE enabled device (Singh, figure 5, 7 & 14; page 2, paragraph 16-21; i.e., invoke a designated action such as adjust transmit power, change local parameter (equating to initiating action) based on type of information (equating characteristic) that was communicated from the access point (equating to PoE) ). 
As to claim 2, Singh teaches the method as recited in claim 1, further comprising monitoring network activity associated with the PoE enabled device (Singh, page 6, paragraph 82; i.e., detected change in the access point’s transmit power (equating to monitoring network activity)). 
As to claim 3, Singh teaches the method as recited in claim 1, wherein processing the communication comprises processing the communication and the network activity associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10,13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Vavilala, U.S. Pub. No. 2010/0205471 A1.
As to claim 4, Singh teaches the method as recited in claim 1.  But Singh  failed to teach the claim limitation wherein monitoring network power consumption associated with the PoE enabled device. 
However, Vavilala teaches the claim limitation wherein monitoring network power consumption associated with the PoE enabled device (Vavilala, page 1, paragraph 17; page 2, paragraph 23-24; page 6, paragraph 57; i.e., monitoring network elements and power consuming by the PoE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system 
As to claim 5, Singh teaches the method as recited in claim 1, wherein processing the communication comprises processing the communication the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Singh, page 1, paragraph 15; page 7, paragraph 96-98; i.e., determined the condition (equating to characteristic) of the access point (equating to the PoE)). 
But Singh failed to teach the claim limitation wherein processing the network power consumption associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device.
However, Vavilala teaches the claim limitation wherein processing the network power consumption associated with the PoE enabled device to determine a characteristic of the one or more characteristics of the PoE enabled device (Vavilala, figure 7a-7b; page 1, paragraph 2 & 17-19; page 6, paragraph 57-59; i.e., receiving the power consuming of the PoE to determine the conditions (equivalent to characteristic) of the PoE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 6, Singh-Vavilala teaches the method as recited in claim 5, wherein processing the communication comprises processing the communication associated 
But Singh failed to teach the claim limitation wherein processing the communication and the network power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device.
However, Vavilala teaches the claim limitation wherein processing the communication and the network power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device (Vavilala, figure 7a-7b; page 1, paragraph 2 & 17-19; page 2, paragraph 24; page 6, paragraph 57-59; i.e., receiving the power consuming of the PoE to determine the conditions (equivalent to characteristic) of the PoE and controlling access for different devices (equating to pattern)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 7, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the deviation from the power consumption pattern associated with the PoE enabled device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 8, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein the communication comprises a Simple Network Management Protocol (SNMP) communication. 
However, Vavilala teaches the claim limitation wherein the communication comprises a Simple Network Management Protocol (SNMP) communication (Vavilala, page 6, paragraph 60; i.e., SNMP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 9, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein the communication comprises information pertaining to an amount of power consumed by the PoE enabled device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 10, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the amount of power consumed by the PoE enabled device. 
However, Vavilala teaches the claim limitation wherein initiating the action comprises initiating the action based on the amount of power consumed by the PoE enabled device (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; page 6, paragraph 54 & 57; i.e., denying the device accessing the network (equivalent to action) which response to the limited of the network (equivalent to characteristic)) or amount of power consumed by devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 13, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein initiating the action comprises employing an access control policy with respect to the PoE enabled device. 
However, Vavilala teaches the claim limitation wherein initiating the action comprises employing an access control policy with respect to the PoE enabled device (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; i.e., denying the device accessing the network (equivalent to access control policy)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 14, Singh teaches the method as recited in claim 1. But Singh failed to teach the claim limitation wherein initiating the action comprises restricting access to a network resource. 
However, Vavilala teaches the claim limitation wherein initiating the action comprises restricting access to a network resource (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; i.e., denying the device accessing the network (equivalent to restricting access)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 15, Singh teaches the method as recited in claim 1. But Singh failed to teach the claim limitation wherein initiating the action comprises blocking network traffic directed to the PoE enabled device. 
However, Vavilala teaches the claim limitation wherein initiating the action comprises blocking network traffic directed to the PoE enabled device (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; i.e., denying the device accessing the network (equivalent to blocking access)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).
As to claim 16, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein initiating the action comprises blocking power transmission directed to the PoE enabled device via a network connection. 
However, Vavilala teaches the claim limitation wherein initiating the action comprises blocking power transmission directed to the PoE enabled device via a network connection (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; page 6, paragraph 57; i.e., denying the device accessing the network (equivalent to blocking) for the consuming of power (equivalent to power transmission)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Vavilala so that the system would be able to control the  access of the network devices.  One would be able to control power consumption for cost saving (see Vavilala, page 1, paragraph 2).


Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vavilala, U.S. Pub. No.2010/0205471 A1, in view of Singh, U.S. Pub. No. 2013/0244648 A1.
As to claim 17, Vavilala teaches a system comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
monitor network power consumption associated with a Power over Ethernet (PoE) enabled device (Vavilala, page 6, paragraph 57; i.e., receiving the power consuming of the PoE);
process the communication and the network power consumption associated with the PoE enabled device to identify a deviation from a power consumption pattern associated with the PoE enabled device (Vavilala, figure 8; page 2, paragraph 24; page 6, paragraph 57; i.e., receiving the power consuming of the PoE (equating to characteristic) and controlling power access for different devices (equating to deviation)); and 
initiate an action based on the deviation from the power consumption pattern associated with the PoE enabled device (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; page 6, paragraph 57; i.e., denying the device accessing the network (equivalent to action)  from monitoring the accessing of the power (equating to power consumption pattern)). 

However, Singh teaches the claim limitation wherein receive a communication that originates from the PoE enabled device (Singh, figure 13; page 2, paragraph 17; page 6, paragraph 82; i.e., receiving a message (equating to communication) from the second access point (equating to PoE; Detail Description, page 1, paragraph 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vavilala in view of Singh so that the system would be able to improve service in the area and effective techniques for enabling communication between access points (see Singh, page 1, paragraph 12).
As to claim 18, Vavilala-Singh teaches the system as recited in claim 17, wherein network activity associated with the PoE enabled device to determine a characteristic of the PoE enabled device (Vavilala, figure 7a-7b; page 1, paragraph 2 & 17-19; page 6, paragraph 57-59; i.e., monitoring the power consuming of the PoE to determine the conditions (equating to characteristic) of the PoE); to initiate an action the processing device is further to initiate the action based on the deviation from the power consumption pattern associated with the PoE enabled device and the characteristic of the PoE enabled device (Vavilala, page 1, paragraph 2 & 17-19; page 2, paragraph 24; i.e., denying the device accessing the network (equating to access control policy) which response to the limited of the network (equating to characteristic)). 
But Vavilala failed to teach the claim limitation wherein to process the communication the processing device is further to process the communication.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vavilala in view of Singh so that the system would be able to improve service in the area and effective techniques for enabling communication between access points (see Singh, page 1, paragraph 12).

Claim(s) 19-20 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 17-18.  Therefore, claim(s) 19-20 is/are also rejected for similar reasons set forth in claim(s) 17-18.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh, U.S. Pub. No. 2013/0244648 A1, in view of Moss, U.S. Pub. No. 2016/0005044 A1.
As to claim 11, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein the characteristic of the PoE enabled device comprises a device type of the device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Moss so that the system would be able to monitor different type of devices.  One would be motivated to do so to present a simpler way of managing different account (see Moss, page 1, paragraph 1).
As to claim 12, Singh teaches the method as recited in claim 1.  But Singh failed to teach the claim limitation wherein initiating the action comprises initiating the action based on the device type of the PoE enabled device. 
However, Moss teaches the limitation wherein initiating the action comprises initiating the action based on the PoE enabled device type of the PoE enabled device (Moss, page 4, paragraph 32; i.e., Event categorization and response (e.g., whether to initiate a response, and if so, of what type, etc.) based on type of access point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh in view of Moss so that the system would be able to monitor different type of devices.  One would be motivated to do so to present a simpler way of managing different account (see Moss, page 1, paragraph 1).

Listing of Relevant Arts
Vlad, U.S. Patent/Pub. No. US 2005/0266826 A1 discloses managing the network activities of the access points.
Jiang, U.S. Patent/Pub. No. US 20100165872 A1 discloses characteristic of the access points over communication packet.
Vranken, U.S. Patent/Pub. No. US 20080291881 A1 discloses sending the ACK from the access point.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.